3W-/5
                     ELECTRONIC RECORD



                                                           MUNICIPAL
COA#      04-14-00324-CR                 OFFENSE:          ORDINANCE

          THE STATE OF TEXAS V.
STYLE: john d. deloach                   COUNTY:           BEXAR

                   REVERSED AND
COA DISPOSITION:   RENDERED              TRIAL COURT:      COUNTY COURT #12


DATE: 03/04/15           Publish: YES    TC CASE #:        130556




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         THE STATE OF TEXAS V.
STYLE:   JOHN D. DELOACH                       CCA#:       3*2 -/T
   APPELLEES                 Petitio n        CCA Disc)osition:

FOR DISCRETIONARY REVIEW IN CCA IS            DATE:

                                              JUDGE:

DATE: *Juy>e /&. 2^)/^                        SIGNED:                 PC:

JUDGE:   ft>                                  PUBLISHI:               DNP:




                                                                       MOTION FOR

                                     REHEARING IN (:CA IS:

                                     JUDGE: